                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
FRANK L. MARSH, JR.,                      :
                                          :
            Petitioner,                   :   Civ. No. 19-15440 (FLW)
                                          :
      v.                                  :
                                          :
WARDEN, NJSP, et al.,                     :   MEMORANDUM AND ORDER
                                          :
            Respondents.                  :
_________________________________________ :


        Petitioner, Frank L. Marsh, Jr. (“Petitioner”), a state prisoner currently incarcerated at

New Jersey State Prison, in Trenton, New Jersey, seeks to bring, by way of counsel, a petition

for writ of habeas corpus under 28 U.S.C. § 2254. (See ECF No. 1.) A habeas petition must

include either a $5.00 filing fee or an application to proceed in forma pauperis. 28 U.S.C. §§

1914(a), 1915(a); Rules Governing § 2254 Cases, Rule 2, 28 U.S.C.A. foll. § 2254. Petitioner’s

filing included neither. Thus, this case is administratively terminated. Petitioner shall be given

an opportunity to reopen this action should he so choose. Petitioner shall file any filing fee or in

forma pauperis application within 45 days of the entry of this Memorandum and Order.

        Therefore, IT IS, on this 18th day of July 2019,

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

case; and it is further

        ORDERED that, if Petitioner wishes to reopen this case, he shall, within 45 days of the

entry of this order, submit a written request to reopen accompanied by either the $5.00 filing fee

or a complete application to proceed in forma pauperis; and it is further
       ORDERED that, upon receipt of a writing from Petitioner stating that he wishes to

reopen this case and either the $5.00 filing fee or a complete application to proceed in forma

pauperis, the Clerk of the Court will be directed to reopen this case.




                                                             /s/ Freda L. Wolfson
                                                             FREDA L. WOLFSON
                                                             U.S. Chief District Judge




                                                 2
